ITEMID: 001-23391
LANGUAGEISOCODE: ENG
RESPONDENT: AUT
BRANCH: ADMISSIBILITY
DATE: 2003
DOCNAME: MAIER v. AUSTRIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Christos Rozakis
TEXT: The applicant, Mrs Brigitte Maier, is an Austrian national, who was born in 1956 and lives in Vienna. She is represented before the Court by Mrs E. Bauer-Bannsdorf, a lawyer practising in Vienna.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 28 March 1997 the investigating judge (Untersuchungsrichter) at the Wiener Neustadt Regional Court (Landesgericht) opened preliminary investigations against the applicant on suspicion of fraudulent bankruptcy (betrügerische Krida) and breach of trust (Untreue). The suspicion related to the applicant’s business activities as the general manager of the PLF company and to her activities as chairperson of two associations. Further, she was suspected of unauthorised use of a vehicle (unbefugter Gebrauch eines Fahrzeugs) and suppression of documents (Urkundenunterdrückung). The investigating judge issued an arrest warrant and ordered a search of the company’s premises and of the applicant’s home.
On 2 April 1997 the applicant was arrested, the search of the above premises was carried out and several documents were seized and stored at the Regional Court. Later that day, the applicant was questioned by the police.
On 3 April 1997 the applicant was again heard by the police.
On 4 April 1997 the applicant, after having been questioned by the investigating judge, was taken into pre-trial detention.
On 17 April 1997 the Wiener Neustadt Regional Court ordered that the seized documents be examined.
Between April and October 1997 a number of persons laid criminal complaints relating to the applicant’s alleged fraudulent transactions and joined the proceedings as civil parties. During the same period the disclosure of the applicant’s bank-accounts was ordered.
On 5 May 1997 the applicant was examined by the police on questions relating to the seized documents and on 23 May her tax accountant was heard as a witness.
On 25 June 1997 the applicant was released on bail.
On 28 July 1997 the court appointed an expert on accountancy. On 3 December 1997 the latter submitted his opinion which comprised more than a thousand pages.
On 2 February 1998 the investigating judge summoned the applicant to be questioned as a suspect on 24 February. However, the applicant did not appear and the questioning was postponed to 5 March.
Between 2 February and 20 April 1998 nineteen witnesses were heard.
On 30 April 1998 the investigating judge requested the court appointed expert to supplement his opinion.
On 8 October the applicant and her tax accountant were due to appear in order to answer questions of the expert. However, neither of the two appeared and the meeting had to be postponed to 3 November 1998.
On 10 November 1998 the expert submitted 480 pages supplementing his opinion.
On 10 December 1998 the investigating judge closed the preliminary investigations.
On 27 January 1999 the Public Prosecutor’s Office preferred the indictment charging the applicant with breach of trust, fraudulent bankruptcy, unauthorised use of a vehicle and suppression of documents. The indictment was served on the applicant on 16 February 1999. A first attempt to summon her for trial failed as the summons could not be served at her address. Inquiries by the police showed however, that the applicant was living at this address. The beginning of the trial was then scheduled for 23 September 1999.
On 23 September 1999 the trial started before the Wiener Neustadt Regional Court. The applicant was requested to formulate her questions to the expert in writing and to submit certain documents.
On 3 November counsel for the applicant requested to be granted more time for preparing the questions to the expert. A trial hearing was then scheduled for 27 January, but had to be postponed to 9 March 2000 as the summons had erroneously not been sent out.
Further hearings were held on 9 March and 25 May 2000. At the close of the trial on 25 May 2000, the Regional Court convicted the applicant of breach of trust, fraudulent bankruptcy, unauthorised use of a vehicle and suppression of documents. It sentenced her to two years’ imprisonment. The Regional Court found that the applicant had caused financial damage to the company and the associations at issue by abusing her position as financial manager and chairperson, respectively, in that she took money from the company’s and the associations’ accounts to cover her private expenses. Further, the court found that, by diminishing the company’s and the associations’ assets, she had intentionally curtailed the satisfaction of its creditors.
On 8 September 2000 the written version of the judgment was served on the applicant.
On 4 October 2000 the applicant filed a plea of nullity and an appeal against sentence (Nichtigkeitsbeschwerde und Berufung).
On 11 December 2000 the Procurator General’s Office (Generalprokuratur) filed its observations on the applicant’s plea of nullity.
On 15 February 2001 the Supreme Court (Oberster Gerichtshof) dismissed the applicant’s plea of nullity as being unfounded, but granted her appeal against sentence and suspended sixteen months of the two years’ sentence on probation. The Supreme Court’s decision was served on the applicant’s lawyer on 16 March 2001.
